DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Incorporation by Reference
This application incorporates by reference CN Application No. 202030200723.2 filed May 7, 2020. All the material from the Chinese application which is essential to the claimed design is included in this application. It is understood that any material in the Chinese application which is not present in this application forms no part of the claimed design.

Specification Objection
Claim
The claim is objected to for not following proper form as stated by Rule 37 C.F.R. 1.153, “The claim shall be in formal terms to the ornamental design for the article (specifying name) as shown and described.”

For proper form, the claim must be amended to read:
--I claim the ornamental design for a FILTER MASK, as shown and described.—

Claim Rejection 35 U.S.C § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as the following portions of the design cannot be understood as disclosed:

The shape and appearance of the surfaces illustrating the filter and adjacent frame features shown only in the rear view of Figure 2 cannot be determined. It is unclear where and how these surfaces lie in relation to the adjacent surfaces. Showing an element in only one elevation view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Specifically, showing a three-dimensional article with a single two-dimensional drawing is insufficient in demonstrating the exact shape and depth of a design. “With articles which are unsymmetrical and which present different appearances from different points of view, one figure from a single point, however well executed, is not sufficient for complete disclosure”, Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938). See the below annotated illustration highlighting the nonenabling portions of the design.

    PNG
    media_image1.png
    677
    672
    media_image1.png
    Greyscale


In addition, it is unclear if the circular openings visible on the front view of the mask should be seen in the rear view of Figure 2. The frame for the filter is seen through the holes in the front view, which suggests that we would see the circular openings through the frame in the rear view of Figure 2.

In order to overcome this rejection, applicant may attempt to amend the drawings to fully show the elements considered to be nonenabling, however to enter such information now, by way of cross-section or rear perspective views, would most likely create a new design that is not described in the original disclosure.
 
If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the non-enabled areas are shown in broken lines, therefore removing them from the claim. Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter.
 
It is recommended that applicant convert the nonenabling features of the FILTER MASK to broken line, therefore forming no part of the claimed design. If applicant elects to illustrate portions of the FILTER MASK in broken line, a description of the broken lines shown in the drawings must also be provided in the specification after the figure descriptions and should read:
  
- - The broken lines shown in the drawings illustrate portions of the article and form no part of the claimed design. - - 
 
Corrected drawing sheets are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to 

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C § 112(a) and (b) as set forth above.

Contact Information 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hoffman whose telephone number is (571) 272-9850.  The examiner can normally be reached Monday-Friday 8:30am-5:00pm.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached at (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.

/M. H./
Patent Examiner, Art Unit 2919

/Richard Kearney/   
Patent Examiner, Art Unit 2911
Date:  11/22/2021